Citation Nr: 1646026	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 13-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 24, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDINGS OF FACT

1. In an August 2006 rating decision, the RO denied service connection for PTSD. While the Veteran initiated an appeal, the Veteran did not timely perfect the appeal following the November 2008 Statement of the Case. 

2. The Veteran filed a claim to reopen service connection for PTSD on March 24, 2009. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 2009, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has secured or attempted to secure all relevant documentation. As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The issue of entitlement to an effective date earlier than March 24, 2009, for the grant of service connection for PTSD has been adequately developed. 38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a). Any duties imposed on VA, including the duties to assist and to provide notification, have been met.

Earlier Effective Date for PTSD

The Veteran seeks an effective date prior to March 24, 2009, for the grant of service connection for PTSD. The Veteran contends that the effective date should be November 15, 2005, the date the Veteran filed his original claim for service connection. See e.g., November 2010 Notice of Disagreement. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added). The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1(p). Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA. 38 C.F.R. §§ 3.157(b)(1)-(b)(3). Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. § 3.155(a). See Brannon v. West, 12 Vet. App. 32, 34 (1998).

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a). 

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id.

On November 15, 2005, the Veteran filed a claim of service connection for PTSD. The RO denied the claim in an August 2006 rating decision. In August 2007, the Veteran filed a timely Notice of Disagreement. On November 7, 2008, the RO issued a Statement of the Case (SOC) and sent notification to the Veteran. The November 2008 notification letter informed the Veteran that he must perfect the appeal though submitting a VA Form 9 within 60 days or the appeal would be closed. Of note, the SOC also addressed a second issue: entitlement to an increased disability rating for a back disability. 

On January 9, 2009, the RO received a VA Form 9 from the Veteran. On this VA Form 9, the Veteran indicated that he was only appealing the claim for an increased rating for the back disability. The Veteran provided a lengthy statement discussing the severity of his back pain and functional limitations. The Veteran did not mention the PTSD claim or any psychological symptoms that he was experiencing. The VA Form 9 was dated January 2, 2009. 

On March 24, 2009, the RO received a second VA Form 9 from the Veteran. On this VA Form 9, the Veteran indicated he wanted to appeal the claim for PTSD. The Veteran provided a statement addressing his in-service stressor and description of his current symptomatology. The VA Form 9 was dated March 10, 2009, and specifically referenced an attached email correspondence. This email correspondence was dated February 9, 2009. 

In a June 2009 correspondence, the RO informed the Veteran that the VA Form 9 for both claims were considered untimely because they were received outside the 60-day period following the SOC. The correspondence informed the Veteran that because an appeal was not timely perfected for either claim, the August 2006 rating decision was final as to both claims. The correspondence also informed the Veteran that he could appeal this determination by expressing his disagreement to the RO within 60 days. 

In correspondence received on June 22, 2009, the Veteran indicated that he "mailed [his] VA Form 9 from a local mail drop box just outside [his] office on December 30, 2008," and he was unsure "why it took so long for the VA to receive [his] VA Form 9." He then noted that he did not receive the SOC until November 13, 2008, as opposed to November 9, 2008, the date listed on the notification letter. He then asked that VA allow his "case to move forward even though [VA] received [his] response after the cutoff date of Jan[uary] 6, 2009." 

The Veteran's June 2009 statement provided reasons why he believed the his VA Form 9 should be considered timely; although, he did not specify which VA Form 9 to which he was referring or if he was referring to both forms. However, as discussed above, the VA Form 9 submitted regarding the PTSD claim was dated March 10, 2009, and specifically referenced an attached email correspondence dated February 9, 2009. This VA Form 9 could not have been mailed on December 28, 2008, as reported by the Veteran. Therefore, in consideration of all the evidence, the Board finds that the Veteran was referring to the untimely VA Form 9 regarding the claim for an increased rating for his back disability as this is the only reasonable conclusion. To the extent the Veteran's June 2009 statement was referring to the VA Form 9 for the PTSD claim, the Board finds the Veteran's statement unpersuasive as it is inconsistent with additional evidence of record. 

In October 2016, the Veteran, through his representative, requested leniency in granting an earlier effective date, noting that he was experiencing "significant PTSD symptoms that may have affected his ability to deal in a timely matter with the completion of a VA Form 9." This correspondence overlooks the fact, however, that the Veteran filed a VA Form 9 for the increased rating claim closer in time to the 60-day period. While that VA Form 9 was also considered untimely, the VA Form 9 for the PTSD claim was not received until 74 days later. The Veteran has not otherwise provided reasons to consider his VA Form 9 for the PTSD claim as timely. 

The Veteran filed a claim of service connection for PTSD on November 15, 2005. In an August 2006 rating decision, the RO denied service connection for PTSD, to which the Veteran filed a timely Notice of Disagreement. On November 7, 2008, the RO issued a Statement of the Case and sent notification to the Veteran. The Veteran submitted a VA Form 9 with respect to the PTSD claim 137 days after the SOC. The Veteran did not submit a timely Form 9 within 60 days, and has not provided sufficient reasons why VA should consider his VA Form 9 as timely. Therefore, the August 2006 rating decision became final. 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.303, 20.1103. The Veteran has not raised the issue of CUE with respect to the August 2006 rating decision. 

While the Veteran seeks an effective date of November 15, 2005, his contention overlooks the fact that the August 2006 rating decision became final because he did not perfect an appeal. The effective date for service connection is a legal determination that is dependent upon the law as applied to the undisputed facts regarding the dates of receipt of claim and the date entitlement arose. As the original claim for service connection for PTSD was denied in the final August 2006 rating decision, "the claim," for the purpose of establishing the effective date for service connection, is the March 2009 claim to reopen service connection. 

As the effective date of the grant of service connection has already been established as the date of claim, VA regulations do not provide for an effective date for the grant of service connection earlier than March 24, 2009. The Board is bound by the law, including the relevant statutes and regulations discussed above. The Board does not have authority to grant benefits because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). There is no earlier date on which a service connection claim, either formal or informal, can be inferred. The effective date law and regulation provide that either the date of receipt of the claim for compensation or the date entitlement arose, whichever is later, is the proper effective date for the grant of service connection. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Thus, after careful consideration of all the evidence, the Board finds that the earliest possible effective date for the grant of service connection for PTSD is March 24, 2009, the date of the claim to reopen service connection. Based on this finding, the appeal for an effective date earlier than March 24, 2009, for service connection for PTSD must be denied. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). In cases such as this, where the law is dispositive and the case is dependent upon undisputed facts, the claim should be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than March 24, 2009, for the grant of service connection for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


